OPINION OF THE COURT
Per Curiam.
Respondent was admitted in this Department on November 2, 1955. On January 29, 1990 he was convicted, following a jury trial, of conspiracy to commit mail fraud (18 USC § 371) and aiding and abetting mail fraud (18 USC §§ 1341,1342).
On February 15, 1990, this court found that respondent had been convicted of a "serious crime” within the meaning of Judiciary Law § 90 (4) (d) and, pursuant to Judiciary Law § 90 *86(4) (f), temporarily suspended him from the practice of law and directed him to show cause why a final order of discipline should not be entered. He has failed to appear as directed. Respondent did submit an affidavit in which he acknowledged that he was the subject of a judgment of conviction in the United States District Court for the Northern District of New York, that he would not be appearing, and that he was terminating the practice of law.
Under New York law, defendant’s conduct could have resulted in a conviction equivalent to a class A misdemeanor. Since respondent is guilty of serious professional misconduct, we conclude that he should be suspended from the practice of law for a period of two years, effective February 15, 1990.
Dillon, P. J., Callahan, Doerr, Denman and Boomer, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (g).